Citation Nr: 1744181	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder recurrent dislocation with degenerative arthritis of the AC and glenohumeral joint.

 2.  Entitlement to an initial compensable rating for scar, status post-surgery, right shoulder (right shoulder scar), prior to January 18, 2017, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.  In a July 2017 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the July 2015 hearing has since left employment with the Board and offered him another hearing.  In August 2017 written correspondence, the Veteran declined another hearing.  Accordingly, no further hearing will be scheduled in this matter.

The issue of entitlement to a rating in excess of 20 percent for right shoulder recurrent dislocation with degenerative arthritis of the AC and glenohumeral joint is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  Since the June 23, 2009, effective date of the grant of service connection, to July 15, 2015, the Veteran's right shoulder scar, which measured no longer than 14 centimeters by 1 centimeter, was not manifested by complaints of pain and was neither unstable nor nonlinear.

2.  As of July 16, 2015, the Veteran's right shoulder scar, which measured no longer than 14 centimeters by 1 centimeter, was manifested by complaints of pain, but was not unstable or nonlinear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a right shoulder scar prior to July 16, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7805 (2016).

2.  The criteria for a 10 percent rating, but no higher, for the Veteran's right shoulder scar beginning July 16, 2015, have been met. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, DC 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Right Shoulder Scar

The Veteran contends he is entitled to an initial compensable rating prior to January 18, 2017, and for a rating in excess of 10 percent thereafter, for a right shoulder scar.

An August 2009 VA examination found the Veteran to have a linear right shoulder scar which measured 14 centimeters by .7 centimeters.  The examiner stated that the scar was not painful on examination and there was no skin breakdown.  The scar was noted to be superficial with no underlying tissue damage, inflammation, edema, or keloid formation.  The Veteran's scar was also not found to be disfiguring or limited the Veteran's motion or function.

On July 16, 2015, the Veteran testified at a hearing before a Veterans Law Judge.  He stated that the scar on his right shoulder was painful and tender when touched.  He also stated that the scar hurt and was painful on the top of the scar and on the area closer to his chest.

In January 2017, a VA examination regarding the Veteran's scar noted that he had a scar on his right shoulder which was painful.  The examiner stated that the scar was  a linear, superficial scar which measured 14 centimeters by 1 centimeter.  The scar was not found to be unstable, due to a burn, or have frequent loss of covering of skin over the scar.  The Veteran's scar was also not determined to be deep or non-linear.  The scar did not cause function limitation or have functional impact.  

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's right shoulder scar was assigned a noncompensable rating since the June 23, 2009, effective date of the grant of service connection under DC 7805, and a 10 percent rating as of January 18, 2017, under DC 7804.  38 C.F.R. §4.118 (2016).

DC 7805 applies to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802 and 7804.  Any disabling effects not considered in a rating provided under DCs 7800 through 7804 should be evaluated under an appropriate diagnostic code.

Pursuant to DC 7804 for rating scars that are unstable or painful, a 10 percent rating is assigned for one or two scars that are unstable or painful, a 20 percent rating is assigned for three or more scars that are unstable or painful, and a 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118.

DC 7800 specifically applies to scars of the head, face, and neck.  

DC 7801 governs scars involving areas other than the head, face, or neck that are deep and nonlinear and provides for a 10 percent evaluation when the area or areas exceed six sq. inches (39 sq. cm.).  A 20 percent evaluation is assigned when the area or areas exceed 12 sq. inches (77 sq. cm.).  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

DC 7802 applies to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  Under this provision, a maximum schedular evaluation of 10 percent is warranted for scars with an area or areas of 144 sq. inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

Based on the foregoing, the Board finds that the Veteran's right shoulder does not warrant a compensable rating prior to his July 16, 2015, hearing testimony.  

It is well documented that the Veteran has one scar on his right shoulder.  In his August 2009 VA examination the Veteran did not indicate that his scar was painful.  It was found to be linear and not unstable.  The scar measured 14 centimeters by .7 centimeters.  There was also no underlying tissue damage, inflammation, edema, or keloid formation found.  The scar did not limit the Veteran's motion or function or disfigure him.  None of the Veteran's statements of record indicate that he was experiencing a painful scar prior to his July 2015 hearing.  Finally, the Veteran's medical records made part of his claims file do not contain complaints of his scar being painful.  Thus, significantly, the Veteran did not state, and there is no evidence of record which would establish, that the Veteran's right shoulder scar was either painful, unstable, deep, or nonlinear prior to his July 16, 2015, testimony.  Therefore, the provisions of DCs 7800, 7801, 7802, and 7804 are inapplicable.  Finally, as there is also no evidence of record that the Veteran had any disabling effects from his right shoulder scar, a compensable rating under DC 7805 is also unwarranted.  

The Board finds the August 2009 VA examiner's medical opinion adequate and highly probative both as to the Veteran's subjective report and the resulting objective findings.  Specifically, the examiner interviewed the Veteran and conducted a physical examination.  Moreover, the examiner had the requisite medical expertise and had sufficient facts and data on which to base his conclusion.  As such, the Board accords the August 2009 VA examination opinion great probative weight.

Accordingly, the Board finds that the preponderance of the evidence weighs against a compensable rating for the Veteran's right shoulder scar prior to July 16, 2015.   

However, the Board does find that the Veteran's right shoulder scar warrants a 10 percent rating, as of his July 16, 2015, hearing testimony.  In the July 2015 hearing the Veteran testified that his shoulder scar was painful.  The Board notes that the Veteran is competent to provide evidence regarding the pain symptoms that he experienced at any time as those symptoms are apparent to the Veteran and experienced through his senses.  The Board has considered the Veteran's testimony and acknowledges the Veteran is competent to provide evidence regarding his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428  (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  In this matter, it is clearly within the Veteran's realm of personal knowledge whether he experienced a painful right shoulder scar.  Moreover, the Board finds the Veteran's statements credible.  Since his 2015 testimony the Veteran has stated that his right shoulder scar was painful.  His statements are also consistent with the January 2017 examiner's findings that the Veteran's scar was painful.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  Importantly, there is no evidence of record which is contrary to the Veteran's statement that his right shoulder scar was painful as of July 16, 2015.  As such, the Board finds that a 10 percent rating for the Veteran's painful right shoulder scar is warranted as of July 16, 2015, pursuant to DC 7804.  As the evidence of record establishes that the Veteran has only one scar which is painful, a higher rating pursuant to DC 7804 is not warranted.  
 
In addition, the Board has considered other potentially applicable diagnostic codes for rating the Veteran's service-connected right shoulder scar.  The Board finds that a separate or higher rating for the Veteran's right shoulder scar pursuant to those DCs is not warranted.  The Veteran's scar is on his right shoulder, not on his head, face, or neck, rendering the criteria of DC 7800 inapplicable.  The Veteran's 2009 and 2017 VA examinations indicated that the scar was not deep, as there was no underlying tissue damage present; thus, DC 7801 is also inapplicable.  There is also no reasonable argument that the Veteran's scar involved an area of at least 144 square inches, as his 2009 and 2017 VA examinations measured the scar at no greater than 14 centimeters by 1 centimeter.  As such, the criteria of DC 7802 do not apply.  Finally, as there is also no evidence of record that the Veteran had any disabling effects from his right shoulder scar, a separate compensable rating under DC 7805 is also unwarranted.  

Accordingly, the Board finds that the preponderance of the evidence meets the criteria for an initial 10 percent rating for the Veteran's right shoulder scar, as of July 16, 2015.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for a right shoulder scar for the period prior to July 16, 2015, is denied.

Entitlement to a 10 percent rating, but no higher, for a right shoulder scar for the period beginning July 16, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In November 2016 the Board remanded this matter so that a VA examination of the Veteran's right shoulder could be conducted.  In that remand, the Board asked that limitation of motion of the Veteran's arm also be conducted in association with his right shoulder examination.  In January 2017, a VA examination to assess the severity of the Veteran's right shoulder disability was conducted.  It was noted that the Veteran was unable to conduct internal and external range of motion testing due to the Veteran's inability to abduct his right shoulder to the proper position.  Furthermore, testing of the limitation of the motion of the Veteran's arm was not performed or noted in the January 2017 examination.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the January 2017 VA examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records dated since April 2016, and associate them with the claims file.

2.  After completion of the foregoing, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his right shoulder disability.  The examiner must review the claims file, including a copy of this REMAND, and should note that review in the report.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran.  The examiner should:

(a) Identify all symptoms and impairment associated with the Veteran's right shoulder disability, noting their frequency and severity.  

(b)  Conduct range of motion testing of the right shoulder, expressed in degrees, for both active and passive motion, and in weight bearing and non-weight-bearing, describing objective evidence of painful motion, if any, during each test.  

Range of motion testing of the left shoulder should also be conducted, for comparison purposes.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

**The examiner is requested to provide estimates of range of motion if the Veteran asserts he is unable to perform range of motion testing due to pain.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  

In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

(c)  State whether limitation of motion of the arm is at shoulder level, midway between his side and shoulder, or to 25 degrees from his side

(d) State whether there is any ankylosis of the right shoulder.

3.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response.  Then, return the case to the Board.
	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


